UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1952


MONICA SERWAAH,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 15, 2010                    Decided:   June 25, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Fatai A. Suleman, AMITY, KUM & SULEMAN, PA, Greenbelt, Maryland,
for Petitioner. Tony West, Assistant Attorney General, Ethan B.
Kanter, Senior Litigation Counsel, Jeffrey L. Menkin, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Monica Serwaah, a native and citizen of Ghana, seeks

review    of     an     order     of     the       Board    of    Immigration      Appeals

dismissing       her     appeal     of    the       Immigration      Judge’s      decision

denying        relief     from      removal.               We    have     reviewed      the

administrative         record     and    find      that    Serwaah’s      procedural    due

process     claim,       her    challenge          to     the    denial    of    voluntary

departure, and her claim that the time period calculation for

the relief sought was miscalculated were not properly exhausted

before the Board, and thus are not subject to review.                                See 8

U.S.C. § 1252(d)(1) (2006).               Next, we have considered Serwaah’s

challenge to the agency finding that she failed to qualify for

cancellation of removal and find her claims to be without merit.

See 8 U.S.C. § 1229b(b)(1)(B) (2006).

               Accordingly, we dismiss in part and deny in part the

petition for review.            We dispense with oral argument because the

facts    and    legal    contentions       are       adequately      presented     in   the

materials       before    the     court    and       argument     would    not    aid   the

decisional process.

                                                           PETITION DISMISSED IN PART
                                                                   AND DENIED IN PART




                                               2